DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 06-03-2022. As directed, claims 1 and 11 have been amended, and claims 22-23 have been newly added. Thus, claims 1-23 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-03-2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caitlin Ploch on 06-23-2022.
The application has been amended as follows: 
1. (Currently Amended) A method for providing a bimodal tinnitus therapy to a user, the method comprising: 
with a client application executing on a mobile device of the user, receiving a first input, wherein the first input comprises a frequency value and a loudness value associated with a tinnitus condition of the user; 
with a processing system in communication with the client application: 
based on the first input, determining a bimodal stimulation plan for the user, wherein the bimodal stimulation plan defines: 
a set of audio outputs to be provided at a speaker of the mobile device, the set of audio outputs provided contemporaneously with a set of tactile outputs, wherein the set of audio outputs is defined based on at least the following audio output parameters: 
a set of tones associated with a set of frequency values, the set of frequency values determined based on the frequency value of the first input; 
an ordered arrangement of the set of tones, wherein the ordered arrangement is determined with a first randomized process; 
wherein the ordered arrangement of the set of tones comprises outputting each tone of the set of tones once before replacement, and outputting each tone of the set of tones is determined with a second randomized process; 
the set of tactile outputs to be provided at a plurality of vibratory motors arranged onboard a wrist-borne tactile stimulation device, wherein the set of tactile outputs is defined based on a set of tactile parameters comprising: 
a set of temporal delays occurring between adjacent tactile outputs of the set of tactile outputs, wherein each temporal delay defines a gap between an end of a tactile output and a beginning of a subsequent tactile output, wherein duration values of the set of temporal delays are determined with a third randomized process; 
a set of locations arranged at a continuous set of locations on a wrist of the user, wherein the set of locations is determined based on the set of frequency values and a predetermined mapping; 
a set of actuation intensities of the plurality of vibratory motors, the set of actuation intensities configured to produce tactile sensation at the set of locations; 
initiating the bimodal stimulation plan at the wrist-borne tactile stimulation device.
5. (Currently Amended) The method of claim 1, wherein the first randomized process and the third randomized process are the same.
11. (Currently Amended) A system for providing bimodal tinnitus therapy to a user, the system comprising: 
a wrist-borne tactile stimulation device configured to be worn at a wrist of the user, wherein the tactile stimulation device comprises: Page 5 of 17Serial No.: 17/508,670 Attorney Docket No.: NEOS-P13-US 
a plurality of vibratory motors arranged around at least a partial circumference of the wrist of the user, wherein the plurality of vibratory motors are collectively configured to produce a tactile sensation at a continuous set of locations between a first actuator of the plurality arranged proximal to a first end of the wrist-borne tactile stimulation device and a second actuator of the plurality arranged proximal to a second end of the wrist-borne tactile stimulation device; 
a client application executable on a mobile device of the user, wherein the mobile device comprises a speaker, and wherein the client application is configured to: 
receive a first input from the user, wherein the first input comprises a frequency value and a loudness value associated with a tinnitus condition of the user; 
a processing system at least partially arranged onboard the mobile device of the user, wherein the processing system is configured to: 
based on the first input, determine a bimodal stimulation plan for the user, wherein the bimodal stimulation plan comprises: 
a set of audio outputs to be conveyed by the speaker, the set of audio outputs provided contemporaneously with a set of tactile outputs, wherein the set of audio outputs is defined based on at least the following audio output parameters: 
a set of tones associated with a set of frequency values, the set of frequency values comprising the frequency value of the first input; Page 6 of 17Serial No.: 17/508,670 Attorney Docket No.: NEOS-P13-US 
an ordered arrangement of the set of tones, wherein the ordered arrangement is determined with a first randomized process; 
wherein the ordered arrangement of the set of tones comprises outputting each tone of the set of tones once before replacement, and outputting each tone of the set of tones is determined with a second randomized process; 
the set of tactile outputs to be conveyed at the plurality of vibratory motors, wherein the set of tactile outputs is defined based on a set of tactile parameters comprising: 
a set of temporal delays occurring between adjacent tactile outputs of the set of tactile outputs, wherein each temporal delay defines a gap between an end of a tactile output and a beginning of a subsequent tactile output, wherein duration values of the set of temporal delays are determined with a third randomized process; 
a set of locations arranged at the continuous set of locations, wherein the set of locations is determined based on the set of frequency values and a predetermined mapping; Page 7 of 17Serial No.: 17/508,670 
Attorney Docket No.: NEOS-P13-USa set of actuation intensities for the plurality of vibratory motors, the set of actuation intensities configured to produce tactile sensation at the set of locations; 
initiate the bimodal stimulation plan at the wrist-borne tactile stimulation device.
19. (Currently Amended) The system of claim 11, wherein the processing system is further configured to initiate a second set of audio outputs after the first set of audio outputs and contemporaneously with a second set of tactile outputs, wherein: 
the second set of audio outputs is defined based on the following audio output parameters: 
the set of tones; 
a second ordered arrangement of the set of tones, the second ordered arrangement determined with the first randomized process, wherein the second ordered arrangement is different than the first ordered arrangement; 
and a a fourth randomized process; 
and Page 9 of 17Serial No.: 17/508,670Attorney Docket No.: NEOS-P13-USthe second set of tactile outputs is defined based on the following tactile parameters: 
a second set of locations arranged at the continuous set of locations, wherein the second set of locations is determined based on the set of frequency values and a predetermined mapping; 
and a second set of actuation intensities configured to produce the second set of locations.
21. (Currently Amended) The method of claim 1, wherein the set of audio outputs is further defined based on a set of loudness parameters for the set of tones, the set of loudness parameters determined with a fourth randomized process.
23. (Cancelled) 

Allowable Subject Matter
Claims 1-22 are allowed based on the Examiner’s Amendment to the record above.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11, the previously relied upon art of record Mena Benito (WO 2015/028480), Searchfield (US 2012/0283593), and Novich (US 2018/0303702), and newly cited O’Brien (US 2010/0318007) disclose specific aspects of claims 1 and 11 including the following:
Mena Benito discloses a method for providing a bimodal tinnitus therapy to a user (page 1, lines 2-4; page 3, lines 6-13; page 7, lines 26-33 and page 8, lines 1-1-5), the method comprising:
using a client application executing on a mobile device of the user (page 4, lines 9-10; page 8, lines 18-23) which is configured to receive an input (page 23, lines 16-18), and with a processing system in communication with the client application (page 4, lines 9-10; page 8, lines 18-23), determine a bimodal stimulation plan for the user (page 7, lines 26-33 and page 8, lines 1-1-5; page 8, lines 21-23), 
wherein the bimodal stimulation plan (page 7, lines 26-33 and page 8, lines 1-1-5) defines:
a set of tones associated with a set of frequency values, and an ordered arrangement of the set of tones (page 6, lines 3-12; page 7, lines 6-7; page 23, lines 1-18);
a set of tactile outputs to a vibratory transducer arranged onboard a wrist-borne tactile stimulation device (abstract, lines 15-18; page 6, lines 28-34; page 23, lines 1-18), the set of tactile outputs provided contemporaneously with the set of audio outputs (claim 1, lines 1-8; claim 5, lines 1-4; page 23, lines 1-18);
wherein the set of tactile outputs is defined based on a set of tactile parameters comprising a set of actuation intensities provided by the vibration transducer, the set of actuation intensities configured to produce tactile sensation at a location (page 23, lines 1-6 and 28-30; page 24, lines 7-10);
initiating the bimodal stimulation plan at the wrist-borne tactile stimulation device (page 8, lines 21-23; page 23, lines 1-18).
Searchfield teaches a tinnitus masking system providing an audio signal to a user with tinnitus (abstract, lines 1-6), wherein the method includes receiving a first input comprising a frequency value and a loudness value associated with a tinnitus condition of the user (paragraph 77, lines 1-20; Fig. 2, particularly box 14), and based on the first input, an audio signal comprising a set of tones is developed for the user wherein the tones are determined based on the frequency value of the first input (paragraph 37, lines 1-4; paragraph 77, lines 13-20; paragraph 114, lines 1-10; see also paragraph 86, the tones can be delivered via a smartphone), and the set of tones is presented in an ordered arrangement determined with a randomized process, and the tones include a set of temporal delays occurring between adjacent tones of the set of tones, wherein the duration values of the set of temporal delays are determined the randomized process (paragraph 114, lines 19-20). Searchfield further teaches that employing a user generated input of the perceived tinnitus condition allows for an audio signal to be produced that is personalized to the user’s experience so that tinnitus sounds can be optimally masked (paragraph 77, lines 15-20).
Novich teaches a wrist-borne tactile stimulation device (“tactile output device” see Fig. 3A and paragraph 18, lines 1-3) including a plurality of vibratory motors (paragraph 23, lines 1-3 and 15-20), and the tactile output from the plurality of vibratory motors is provided at a set of locations arranged at a continuous set of locations on a wrist of the user (paragraph 27, lines 1-5; Fig. 3A), wherein the set of locations is determined based on the set frequency and a predetermined mapping (paragraph 16, lines 19-25; paragraph 26, lines 12-15; paragraph 65, lines 1-5, 11-13, 15-19). Novich further teaches that the tactile stimulation is advantageously representative of a higher dimensional sense perceived by a user, and can be used in hearing impaired individuals to enhance a user’s ability to interact with their environment (see paragraph 16). Further, Novich indicates that providing multiple actuators enables the tactile stimulation device to have individually controllable vibratory motors which can each provide different tactile data to the user based on contextual information (see paragraph 23). 
O’Brien teaches a set of temporal delays occurring between adjacent tactile outputs of the set of tactile outputs, wherein each temporal delay defines a gap between an end of a tactile output and a beginning of a subsequent tactile output, wherein duration values of the set of temporal delays are determined with a second randomized process (see paragraph 21).
However, none of the cited art, nor the prior art at large, anticipate and/or render obvious the previously outlined limitations of claims 1 and 11 in conjunction with an ordered arrangement of tones “wherein the ordered arrangement of the set of tones comprises outputting each tone of the set of tones once before replacement, and outputting each tone of the set of tones is determined with a second randomized process” as in further required by claims 1 and 11. Thus, claims 1 and 11 are found allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Shafieloo (US 2014/0350441) is cited for its discussion of a random vibratory output at paragraph 11.
-Radl (US 2012/0046579) is cited for its discussion of a random vibratory output at paragraph 60.
-Northern (US 2021/0169735) is cited for its discussion of outputting vibratory stimuli rom environmental sounds at paragraph 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785